Citation Nr: 0907584	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-10 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had verified service from August 1957 to August 
1973; he also had a prior 4 year period of unverified active 
duty.  He died in November 2004.  The appellant is the widow 
of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In April 2008, the appellant presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's original Certificate of Death indicates he 
died in November 2004 at age 72; the immediate cause of death 
was listed as metastatic cholangiocarcinoma.  

2.  The Veteran did not develop or aggravate 
cholangiocarcinoma as a result of service, to include 
exposure to ionizing radiation.

3.  At the time of the Veteran's death, he was not service-
connected for any disability.

4.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor did a service- 
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.

5.  At the time of the Veteran's death, he had no pending 
claims for entitlement to any VA benefits.

6.  The Veteran did not have a totally disabling service-
connected disability for at least 10 years prior to his 
death, nor did he have a totally disabling service-connected 
disability since his release from active duty for at least 5 
years prior to his death, nor was he a former prisoner of war 
who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death is not related to an 
injury or disease incurred in, or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.309, 3.311, 3.312 (2008).

2.  The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

In order to be service-connected, a disability must have been 
incurred in or aggravated by service, or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a pre-existing injury in the active 
military, naval or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).

Service connection for disability based on exposure to 
ionizing radiation can be demonstrated by three different 
methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer that are 
presumptively service-connected when they occur in 
'radiation-exposed veterans.'  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  This category of 'radiation-exposed' 
veterans includes those veterans who participated in a 
'radiation-risk activity.' Such activities include 
participation during the official operational period of an 
atmospheric nuclear test or the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  
Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

Second, 'radiogenic diseases' may be service connected, 
provided that certain conditions are met, pursuant to 38 
C.F.R. § 3.311.  To consider a claim under § 3.311, the 
evidence must show the following: (1) the veteran was exposed 
to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulation.  
38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 3.311. 38 
C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term 'radiogenic disease' means a disease that may 
be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

History and Analysis

The Veteran died in November 2004.  During his lifetime, he 
was not service-connected for any disability.  In February 
2005, the appellant, the Veteran's wife, filed claims for 
service connection for the cause of the Veteran's death and 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C. § 1318.

The appellant asserts that the cause of the Veteran's death, 
cholangiocarcinoma, was a result of his service, including as 
due to exposure to ionizing radiation during service.  The 
Veteran's DD Form 214 indicates that he was a nuclear weapons 
technician in service, thus providing evidence of possible 
exposure to ionizing radiation.  

The Board notes that the appellant does not allege and the 
Board does not find that the Veteran's service meets the 
definition of a "radiation exposed veteran," which is a 
strict statutory and regulatory definition for the purposes 
of presumption.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
The Board also notes that the Veteran's cholangiocarcinoma 
falls under the rubric of a radiogenic disease.  See 
3.311(b)(2).  However, 38 C.F.R. § 3.311 does not provide for 
presumption for service connection for radiogenic diseases.  
Rather, this regulation provides special procedures for 
evidentiary development and adjudication of a claim.  
Implicit in the regulation is the requirement for evidence of 
a medical nexus between the exposure to the ionizing 
radiation and the current disability.

The Veteran's available service treatment records are 
negative for any complaints, treatment or diagnosis of 
cholangiocarcinoma.  The Veteran had an episode of Bell's 
Palsy in 1957 and there is also a notation on the Veteran's 
retirement examination in November 1972 of the removal of a 
dermatofibroma from the left calf in 1972.  The Board notes 
that a dermatofibroma is by definition non-cancerous.  An 
August 1969 examination report noted that the Veteran worked 
with radioactive substances, with usual precautions used.  
This same examination report contained a notation that the 
Veteran's father died from cancer.  

Private treatment records show that the Veteran was diagnosed 
with cholangiocarcinoma in July 2003.  Although the Veteran 
treated his condition a variety of different ways, it 
recurred and he died on November [redacted], 2004.  His official 
death certificate reveals that the Veteran died at the age of 
72 at a hospice.  The immediate cause of death listed was 
metastatic cholangiocarcinoma.  No other significant 
condition contributing to his death was listed, and no 
autopsy was conducted.  

The record shows that the RO requested radiation dose 
information for the Veteran from the Department of the Air 
Force.  An initial May 2005 letter from the Department of the 
Air Force indicated that found no external or internal 
exposure data for the Veteran.  A follow-up letter was 
provided in January 2006 and based on the records of the Air 
Force Safety Center, they estimated that the Veteran's 
maximum dose of radiation for work conducted between 1957 and 
1973 to be 9.8 rem total effective dose equivalent.  His 
maximum extremity dose (hands and forearms) was estimated to 
be 52.5 rem.  No dosimetry information was found in the 
Veteran's records.  The RO then assembled all available 
service personnel and treatment records for the Veteran, 
including the Air Force radiation dose estimates, and 
submitted them to the VA Under Secretary for Health for 
preparation of an opinion of whether it was likely, unlikely 
or as likely as not that the Veteran's cholangiocarcinoma 
resulted from exposure to radiation in service.   

In March 2006, the VA Chief Public Health and Environmental 
Hazards Officer, Dr. L.D. provided an opinion regarding the 
Veteran's radiation exposure and his cholangiocarcinoma.  The 
doctor noted the radiation dosages the Air Force had 
estimated and also noted that the Veteran was diagnosed with 
an intrahepatic cholangiocarcinoma with primary site in the 
porta hepatic of the liver.  The doctor stated that the liver 
was considered to have a low to moderate comparative 
susceptibility to induction by radiation and the strength of 
the evidence linking liver cancer induction to radiation 
exposure was felt to be weak and inconsistent (citing to 
medical treatise information).  He indicated that the 
Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health was utilized to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the Veteran's cholangiocarcinoma.  The 
doctor ran the values obtained and the computer software 
determined 99-percentile values for the probability of 
causation of liver cancer at 34.03 percent and 37.91 percent, 
depending on whether the dose was entered as chronic or 
acute.  The cancer model for the gallbladder was also used 
and the probability was 24.55 percent and 28.47 percent, 
depending on whether the dose was entered as chronic or 
acute.  The doctor opined that in the light of the above 
information it was his opinion that it was unlikely that the 
Veteran's cholangiocarcinoma could be attributed to 
occupational exposure to ionizing radiation in service.  

In March 2006, the VA Under Secretary for Health's Director 
of the Compensation and Pension (C&P) service provided an 
opinion based on the evidence of record, including the Chief 
Public Health and Environmental Hazards Officer's opinion.  
The Director noted that records show the Veteran was exposed 
to ionizing radiation at age 25 and his cholangiocarcinoma 
was diagnosed 29 years after last exposure.  The Director 
noted the Veteran's estimated exposure level and summarized 
the opinion of Dr. L.D.  The Director of C&P opined that as a 
result of Dr. L.D.'s opinion, following review of the 
evidence in its entirety, the Under Secretary for Health 
office's opinion was that there was no reasonable possibility 
that the Veteran's cholangiocarcinoma resulted from radiation 
exposure in service.  

In an April 2006 letter a private physician, Dr. K.F., noted 
that the Veteran had been diagnosed in July 2003 when he 
presented with obstructive jaundice.  He was found to have an 
adenocarcinoma or a cholangiocarcinoma arising in the biliary 
tree.  The tumor was treated but the cancer recurred and the 
Veteran died in November 2004 as a result of the progression 
of the cancer.  The doctor stated that he understood the 
Veteran to have had significant radiation exposure during his 
military service.  He stated that in his opinion it was 
certainly possible that the Veteran's cancer may have been 
caused by the radiation exposure.  The doctor went on to 
state that we do not know much about radiation exposure and 
the kinds of cancer that would be considered to be increased 
as a result of radiation.  

During her April 2008 travel board hearing before the 
undersigned, the appellant testified that she and the Veteran 
were married in 1992 and that the Veteran told her about 
dealing with a fire when he was stationed in Turkey.  One of 
the nuclear weapons caught on fire.  She testified that one 
of the Veteran's private doctors told her that the Veteran's 
exposure to the radiation could have caused his cancer.  The 
appellant also testified that the private doctors who treated 
his cancer indicated they thought his cancer had started a 
long time prior to his treatment so the appellant believes it 
actually started before the Veteran began teaching after 
service.  She asserted that there were sometimes occasions 
where the Veteran was not able to digest certain things with 
oils and that he suffered greatly during his illness, but was 
a very strong person.  

Service connection for the cause of death 

In this case the Veteran's official death certificate lists 
his cause of death as metastatic cholangiocarcinoma.  The 
question that must be answered is whether or not the 
cholangiocarcinoma that caused the Veteran's death was 
related to his military service, to include exposure to 
ionizing radiation.  

The Board finds no medical evidence of cholangiocarcinoma 
during service or until many years after service.  In 
addition, the Veteran's family history of cancer as indicated 
in his August 1969 service examination report and the length 
of time between the Veteran's discharge from service and the 
diagnosis of cholangiocarcinoma is probative evidence against 
the appellant's claim.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  When 
reviewing the evidence of record, the Board is persuaded that 
the March 2006 medical opinion of the Chief Public Health and 
Environmental Hazards Officer, coupled with that opinion 
provided by the Director of the Compensation and Pension 
Service, is most convincing. 

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Medical opinions 
expressed in terms of "may" also imply "may" or "may not," 
and are too speculative to establish a plausible claim by 
themselves.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Further, where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as non-evidence" 
that has no probative value.  Perman v. Brown, 5 Vet.App. 
237, 241 (1993), overruled on other grounds by Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  

The March 2006 VA medical opinion report reflects a review of 
the evidence in the file and a considered analysis of the 
pertinent criteria essential to determine the effect of 
radiation upon the development of the Veteran's 
cholangiocarcinoma.  The VA Chief Public Health and 
Environmental Hazards Officer in particular reviewed the 
Veteran's medical history, employed a computer model, 
referenced pertinent medical treatise information and 
provided rationale for his findings and conclusions.  Unlike 
the brief April 2006 private physician statement, the VA 
Chief Public Health and Environmental Hazards Officer opinion 
shows a review of the Veteran's medical history and claims 
file and the opinion is supported by medical evidence of 
record.  The April 2006 private physician statement contains 
no indication of any radiation studies, any models employed, 
any treatises referenced or access to the Veteran's service 
treatment records.  In addition, the physician's opinion that 
it was "certainly possible" that the Veteran's cancer 
"may" have been caused by radiation exposure is tentative 
at best.  Such a statement is too vague and speculative to 
warrant any probative weight.  

For the Board to conclude that the Veteran's 
cholangiocarcinoma was related to his military service, to 
include radiation exposure, in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Since the most probative evidence and the greater weight of 
the evidence indicate that the Veteran's cholangiocarcinoma 
was not as a result of his military service, to include as 
due to ionizing radiation, the preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and the claim for service connection for the 
Veteran's cause of death must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death were service connected, even though the 
veteran died of nonservice-connected causes, if two 
conditions are met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  
First, the veteran's death must not be the result of his or 
her own willful misconduct.  38 C.F.R. § 3.22(a)(1). Here, 
the record is silent as to this element, but the Board need 
not address it, as the record does not establish the second 
requirement -- namely, that at the time of death, certain 
requirements for total disability compensation must have been 
met. 38 C.F.R. § 3.22(a)(2).  There are three ways in which 
the total disability requirement can be met: the Veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that (1) was rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; (2) was rated totally 
disabling continuously since the veteran's release from 
active duty, and for a period of not less than five years 
immediately preceding death; or (3) was rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death if the veteran was a 
former prisoner of war (POW) who died after September 30, 
1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a)(2).

In this case, at the time of the Veteran's death in November 
2004, the Veteran was not service connected for any 
disabilities.  As the Veteran did not have any service-
connected disabilities that were continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of his separation from service, the 'totally 
disabling' requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22 has not been met.  Additionally, the Veteran was not a 
former prisoner of war who died after September 30, 1999.  
Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
'fourth element' of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was removed from the language of 
38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 
30, 2008).  Notice should be provided to a claimant before 
the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were not provided to the appellant until 
after the February 2005 decision. Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced.  
Simply put, there is no evidence any VA error in notifying 
the appellants that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

In March 2005, the appellant was provided with notice of what 
evidence was needed for her claim, what VA would do, and what 
she should do.  The Board notes that the letters expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).  She 
was at that time given the specific notice required by Hupp, 
supra. 

The Board acknowledges that the appellant was not provided 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  However, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
As explained above, the Board has determined that service 
connection for service connection for the cause of the 
Veteran's death and DIC benefits is not warranted.  
Consequently, no disability rating or effective date for 
service connection will be assigned, and the failure to 
provide notice with respect to those elements of the claim is 
no more than harmless error. 

Finally, the Board notes that Veteran's service treatment 
records and all other pertinent available records have been 
obtained in this case.  The appellant submitted a private 
medical opinion favorable to her case.  In addition, a 
radiation review by the U.S. Air Force and an opinion by the 
Department of Veterans Affairs Under Secretary for Health 
were obtained.  The appellant requested and testified at a 
Travel Board hearing.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


